Citation Nr: 1137195	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  11-00 059A	)	DATE
	)
	)


THE ISSUE

Whether a September 2009 decision of the Board of Veterans' Appeals, which denied entitlement to an effective date earlier than February 6, 2006, for the grant of service connection for seizure disorder, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1951 to April 1954.

2.  On January 26, 2011, a motion for revision of September 2009 Board decision, which denied entitlement to an effective date earlier than February 6, 2006, for the grant of service connection for seizure disorder, based on clear and unmistakable error (CUE), was filed.

3.  In June 2011, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") vacated and remanded the September 2009 Board decision, which denied entitlement to an effective date earlier than February 6, 2006, for the grant of service connection for seizure disorder.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2010).

The Court has vacated and remanded the September 2009 Board decision, which denied entitlement to an effective date earlier than February 6, 2006, for the grant of service connection for seizure disorder, that was challenged on the basis of clear and unmistakable error in the moving party's motion.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.


ORDER

The motion is dismissed.



	                       ____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



